EXHIBIT 10.54


[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT


Micron NTC CONFIDENTIAL


JOINT DEVELOPMENT PROGRAM AGREEMENT


This JOINT DEVELOPMENT PROGRAM AGREEMENT (this “Agreement”), is made and entered
into as of this 21st day of April, 2008 (“Effective Date”), by and between Nanya
Technology Corporation (Nanya Technology Corporation [Translation from
Chinese]), a company incorporated under the laws of the Republic of China
(“NTC”), and Micron Technology, Inc., a Delaware corporation (“Micron”).  (NTC
and Micron are referred to in this Agreement individually as a “Party” and
collectively as the “Parties”).
 
RECITALS
 
A.           Pursuant to the Joint Venture Documents (as defined hereinafter)
and the transactions contemplated thereby, MNL, an Affiliate of Micron and NTC
are forming the Joint Venture Company (as defined hereinafter) for the
collaborative manufacture and sale of Stack DRAM Products exclusively to the
Parties.
 
B.           NTC and Micron desire to engage in joint development of Stack DRAM
Designs and Process Technology (each, as defined hereinafter) on process node of
[***], or on such other design or process technology, the Parties may agree
pursuant to this Agreement. The Parties desire to outline the procedures under
which they will pool their respective resources as provided in this Agreement
for the purpose of performing research and development work relating to Stack
DRAM Designs and Process Technology that will be used by the Joint Venture
Company, by NTC and by Micron, to manufacture Stack DRAM Products.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the mutual promises and agreements herein
set forth, the Parties, intending to be legally bound, hereby agree as follows.
 
ARTICLE 1
DEFINITIONS; CERTAIN INTERPRETATIVE MATTERS
 
1.1           Definitions.  In addition to the terms defined elsewhere in this
Agreement, capitalized terms used in this Agreement shall have the respective
meanings set forth below:
 
 “Affiliate” means, with respect to any specified Person, any other Person that
directly or indirectly, including through one or more intermediaries, controls,
or is controlled by, or is under common control with such specified Person; and
the term “affiliated” has a meaning correlative to the foregoing.
 
“Agreement” shall have the meaning set forth in the preamble to this Agreement.
 
 
DLI-6195530v3
 
 

--------------------------------------------------------------------------------

 


NTC Micron CONFIDENTIAL


“Applicable Law” means any applicable laws, statutes, rules, regulations,
ordinances, orders, codes, arbitration awards, judgments, decrees or other legal
requirements of any Governmental Entity.
 
“ATE” means automatic test equipment, such as that sold under the trademark
ADVENTEST.
 
“Burn-In” means [***].
 
“Burn-In Document” means a document that describes the specification of voltage
and test pattern settings in the Burn-In test program.  The Burn-In Document
also describes the methodology of how the voltage and test pattern settings are
optimized.
 
“Business Day” means a day that is not a Saturday, Sunday or other day on which
commercial banking institutions in either the Republic of China or the State of
New York are authorized or required by Applicable Law to be closed.
 
“Change of Control” means, with respect to any first Person, the occurrence of
any of the following events, whether through a single transaction or series of
related transactions:  (a) any consolidation or merger of such first Person with
or into another Person in which the holders of such first Person’s outstanding
voting equity immediately before such consolidation or merger do not,
immediately after such consolidation or merger, own or control directly or
indirectly equity representing a majority of the outstanding voting equity of
the surviving Person; (b) the sale of all or substantially all of such first
Person’s assets to another Person wherein the holders of such first Person’s
outstanding voting equity immediately before such sale do not, immediately after
sale, own or control directly or indirectly equity representing a majority of
the outstanding voting equity of the purchaser; or (c) the sale of such first
Person’s voting equity to any other Person(s) wherein the holders of such first
Person’s outstanding voting equity immediately before such sale do not,
immediately after such sale, own or control directly or indirectly equity
representing a majority of the outstanding voting equity of such first Person.
 
“Closing” means the remittance by NTC and MNL of the first capital contribution
to the Joint Venture Company as set forth in Section 2.6 of the Master
Agreement.
 
“Commodity Stack DRAM Products” means Stack DRAM Products for system main memory
for computing or Mobile Devices, in each case that are fully compliant with one
or more Industry Standard(s).
 
“Confidential Information” means that information described in Section 6.1
deemed to be “Confidential Information” under the Mutual Confidentiality
Agreement.
 
“Contractor” means a Third Party who (a) is contracted by a Party in connection
with work to be conducted by such Party under a SOW, (b) has agreed to assign to
such contracting Party all rights in and to any inventions, discoveries,
improvements, processes, copyrightable works, mask works, trade secrets or other
technology that are conceived or first reduced to practice, whether patentable
or not, as a result of any performance by such Third Party of any obligations of
such Party under a SOW, and all Patent Rights, IP Rights and other intellectual
 
 
DLI-6195530v3
 
- 2 -

--------------------------------------------------------------------------------

 


NTC Micron CONFIDENTIAL


property rights in the foregoing, and (c) has agreed to grant a license to such
contracting Party, with the right to sublicense of sufficient scope that
includes the other Party, under all Patent Rights, IP Rights and other rights of
the Third Party reasonably necessary for such contracting Party and the other
Party to exploit the work product created by the Third Party consistent with the
rights granted by the contracting Party to the other Party under the Joint
Venture Documents.
 
“Control” (whether capitalized or not) means the power or authority, whether
exercised or not, to direct the business, management and policies of a Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise, which power or authority shall conclusively be presumed
to exist upon possession of beneficial ownership or power to direct the vote of
[***] of the votes entitled to be cast at a meeting of the members, shareholders
or other equity holders of such Person or power to control the composition of a
majority of the board of directors or like governing body of such Person; and
the terms “controlling” and “controlled” have meanings correlative to the
foregoing.
 
“Coverage Test” means test solution for module application fail in CP/FT/Module
ATE.
 
“Deadlock Terminating Party” shall have the meaning set forth in Section III.D.5
of Schedule 2.
 
“Design Qualification” means, [***].
 
“Design SOW” means [***].
 
“Design SOW Costs” means any and all SOW Costs attributable to a Design SOW in
accordance with Schedule 4.
 
“Draft” means the mechanism described in Section 5.3 by which either Micron or
NTC may select from Pooled Inventions to solely own.
 
“Drafting Party” means either Micron or NTC, as the Party selecting a Pooled
Invention pursuant to the Draft.
 
“DRAM Module” means one or more DRAM Products in a JEDEC-compliant package or
module (whether as part of a SIMM, DIMM, multi-chip package, memory card or
other memory module or package).
 
“DRAM Product” means any stand-alone semiconductor device that is a dynamic
random access memory device and that is designed or developed primarily for the
function of storing data, in die, wafer or package form.
 
“Effective Date” shall have the meaning set forth in the preamble to this
Agreement.
 
“Existing Entity” means [***].
 
“Force Majeure Event” means the occurrence of an event or circumstance beyond
the reasonable control of a Party and includes, without limitation, (a)
explosions, fires, flood, earthquakes, catastrophic weather conditions, or other
elements of nature or acts of God; (b) acts
 
 
DLI-6195530v3
 
- 3 -

--------------------------------------------------------------------------------

 


NTC Micron CONFIDENTIAL


of war (declared or undeclared), acts of terrorism, insurrection, riots, civil
disorders, rebellion or sabotage; (c) acts of federal, state, local or foreign
Governmental Entity; (d) labor disputes, lockouts, strikes or other industrial
action, whether direct or indirect and whether lawful or unlawful; (e) failures
or fluctuations in electrical power or telecommunications service or equipment;
and (f) delays caused by the other Party or third-party nonperformance (except
for delays caused by a Party’s Contractors, subcontractors or agents).
 
“Foundational Know-How” means, with respect to each Party, [***].
 
“Foundry Customer” means a Third Party customer of either NTC or Micron for
Stack DRAM Products [***].
 
“FT” means [***].
 
“GAAP” means, with respect to Micron, United States generally accepted
accounting principles, and with respect to NTC, Republic of China generally
accepted accounting principles, in each case, as consistently applied by the
Party for all periods at issue.
 
“Governmental Entity” means any governmental authority or entity, including any
agency, board, bureau, commission, court, municipality, department, subdivision
or instrumentality thereof, or any arbitrator or arbitration panel.
 
“Imaging Product” means any (a) semiconductor device having a plurality of photo
elements (e.g., photodiodes, photogates, etc.) for converting impinging light
into an electrical representation of the information in the light, (b) image
processor or other semiconductor device for balancing, correcting, manipulating
or otherwise processing such electrical representation of the information in the
impinging light, or (c) combination of the devices described in clauses (a) and
(b).
 
“Indemnified Claim” shall have the meaning set forth in Section 8.2.
 
“Indemnified Party” shall have the meaning set forth in Section 8.2.
 
“Indemnifying Party” shall have the meaning set forth in Section 8.2.
 
“Industry Standard” means the documented technical specifications that set forth
the pertinent technical and operating characteristics of a DRAM Product if such
specifications are publicly available for use by DRAM manufacturers, and if
[***].
 
“IP Rights” means copyrights, rights in trade secrets, Mask Work Rights and
pending applications or registrations of any of the foregoing anywhere in the
world.  The term “IP Rights” does not include any Patent Rights or rights in
trademarks.
 
“JDP Co-Chairman” and “JDP Co-Chairmen” shall have the meaning set forth on
Schedule 2.
 
 
DLI-6195530v3
 
- 4 -

--------------------------------------------------------------------------------

 


NTC Micron CONFIDENTIAL


“JDP Committee” shall mean the committee formed and operated by Micron and NTC
to govern the performance of the Parties under this Agreement in accordance with
the JDP Committee Charter.
 
“JDP Committee Charter” means the charter attached as Schedule 2.
 
“JDP Design” means any Stack DRAM Design resulting from the research and
development activities of the Parties pursuant to this Agreement.
 
“JDP Inventions” shall mean all discoveries, improvements, inventions,
developments, processes or other technology, whether patentable or not, that
is/are conceived by one or more Representatives of one or more of the Parties in
the course of activities conducted under this Agreement.
 
“JDP Process Node” means any Primary Process Node or Optimized Process Node
resulting from the research and development activities of the Parties pursuant
this Agreement.
 
“JDP Work Product” means [***].
 
“Joint Venture Company” means the company formed and operated in accordance with
the Joint Venture Documents.
 
“Joint Venture Company Joinder” means that certain Joinder of the Joint Venture
Company to the Mutual Confidentiality Agreement.
 
“Joint Venture Documents” means the Master Agreement and each of the agreements
listed on Schedules 2.1 through 2.5 of the Master Agreement Disclosure Letter.
 
“Lead Product” means [***].
 
“Mask Data Processing” means [***].
 
“Mask Work Rights" means rights under the United States Semiconductor Chip
Protection Act of 1984, as amended from time to time, or under any similar
equivalent laws in countries other than the United States.
 
“Master Agreement” means that certain Master Agreement by and between NTC and
Micron dated as of the Effective Date.
 
“Master Agreement Disclosure Letter” means that certain Master Agreement
Disclosure Letter by and between NTC and Micron dated as of the Effective Date
containing the Schedules required by the Master Agreement.
 
“Micron” shall have the meaning set forth in the preamble to this Agreement.
 
“Micron Indemnitees” shall have the meaning set forth in Section 8.1.
 
 
DLI-6195530v3
 
- 5 -

--------------------------------------------------------------------------------

 


NTC Micron CONFIDENTIAL


“MNL” means Micron Semiconductor B.V., a private limited liability company
organized under the laws of the Netherlands.
 
“Mobile Device” means a handheld or portable device using as its main memory one
or more Stack DRAM Products that is/are compliant with an Industry Standard
[***].
 
“Mutual Confidentiality Agreement” means (i) prior to the Closing, that certain
Mutual Confidentiality Agreement among NTC, Micron and MNL referred to on
Schedule 2.1 of the Master Agreement Disclosure Letter, and (ii) following the
Closing, that certain Mutual Confidentiality Agreement among NTC, Micron and MNL
referred to on Schedule 2.1 of the Master Agreement Disclosure Letter, as joined
by the Joint Venture Company through the Joint Venture Company Joinder.
 
“NAND Flash Memory Product” means a non-volatile semiconductor memory device
containing memory cells that are electrically programmable and electrically
erasable whereby the memory cells consist of one or more transistors that have a
floating gate, charge trapping regions or any other functionally equivalent
structure utilizing one or more different charge levels (including binary or
multi-level cell structures), with or without any on-chip control, I/O and other
support circuitry, in wafer, die or packaged form.
 
“NTC” shall have the meaning set forth in the preamble to this Agreement.
 
“NTC Indemnitees” shall have the meaning set forth in Section 8.1.
 
“OPC” means optical proximity correction of the circuit layout patterns, which
is important in Mask Data Processing.
 
“Optimized Process Node” means [***].
 
“Party” and “Parties” shall have the meaning set forth in the preamble to this
Agreement.
 
“Patent Prosecution” means (a) preparing, filing and prosecuting patent
applications (of all types), and (b) managing any interference, reexamination,
reissue, or opposition proceedings relating to the foregoing.
 
“Patent Review Committee” means the committee formed by the JDP Committee to
[***].
 
“Patent Rights” means all rights associated with any and all issued and
unexpired patents and pending patent applications in any country in the world,
together with any and all divisionals, continuations, continuations-in-part,
reissues, reexaminations, extensions, foreign counterparts or equivalents of any
of the foregoing, wherever and whenever existing.
 
“Person” means any natural person, corporation, joint stock company, limited
liability company, association, partnership, firm, joint venture, organization,
business, trust, estate or any other entity or organization of any kind or
character.
 
[***]
 
 
DLI-6195530v3
 
- 6 -

--------------------------------------------------------------------------------

 


NTC Micron CONFIDENTIAL


[***]
 
“Post Termination Funding Period” shall have the meaning set forth in Section
III.D.5 of Schedule 2.
 
“Primary Process Node” means [***].
 
“Probe Testing” means testing, using a wafer test program as set forth in the
applicable specifications, of a wafer that has completed all processing steps
deemed necessary to complete the creation of the desired Stack DRAM integrated
circuits in the die on such wafer, the purpose of which test is to determine how
many and which of the die meet the applicable criteria for such die set forth in
the specifications.
 
“Process Node” means [***].
 
“Process Qualification” means, with respect to each Primary Process Node and
Optimized Process Node, when (a) the Stack DRAM Products or Stack DRAM Modules
designed to be on the node can be made fully compliant with any applicable
Industry Standard(s) (if any) and [***] or (b) or such other or additional
parameters as may be defined in the Process SOW as “Process Qualification” for
the Primary Process Node or the Optimized Process Node that is the subject of
the SOW, [***].
 
“Process SOW” means any SOW primarily directed to the development of Process
Technology, including the development of a Primary Process Node or an Optimized
Process Node to be used by the Joint Venture Company, Micron or NTC in the
manufacture of Stack DRAM Products.
 
“Process SOW Costs” means [***].
 
“Process Technology” means that process technology developed before expiration
of the Term and utilized in the manufacture of Stack DRAM wafers, including
Probe Testing and technology developed through Product Engineering thereof,
regardless of the form in which any of the foregoing is stored, but excluding
any Patent Rights and any technology, trade secrets or know-how that relate to
and are used in any back-end operations (after Probe Testing).
 
“Product Engineering” means any one or more of the engineering activities
described on Schedule 7 as applied to Stack DRAM Products or Stack DRAM Modules.
 
“Proposing Party” shall have the meaning set forth in Section 3.2.
 
“Recoverable Taxes” shall have the meaning set forth in Section 4.4.
 
“Rejecting Party” shall have the meaning set forth in Section 3.2.
 
“Rejected Development Work” shall have the meaning set forth in Section 3.2.
 
“Representative” means with respect to a Party, any director, officer, employee,
agent or Contractor of such Party or a professional advisor to such Party, such
as an attorney, banker or
 
 
DLI-6195530v3
 
- 7 -

--------------------------------------------------------------------------------

 


NTC Micron CONFIDENTIAL


financial advisor of such Party who is under an obligation of confidentiality to
such Party by contract or ethical rules applicable to such Person.
 
“R&D Roadmap” has the meaning provided in Section 2.3.
 
“Software” means computer program instruction code, whether in human-readable
source code form, machine-executable binary form, firmware, scripts,
interpretive text, or otherwise.  The term “Software” does not include databases
and other information stored in electronic form, other than executable
instruction codes or source code that is intended to be compiled into executable
instruction codes.
 
“SOW” means a statement of the work that describes research and development work
to be performed under this Agreement and that has been adopted by the JDP
Committee pursuant to Section 3.2.
 
“SOW Costs” means any or all costs that are incurred by a Party in connection
with any SOW as provided on Schedule 4.
 
“Stack DRAM” means dynamic random access memory cell that functions by using
a  capacitor arrayed predominantly above the semiconductor substrate.
 
“Stack DRAM Design” means, with respect to a Stack DRAM Product, the
corresponding design components, materials and information listed on Schedule 3
or as otherwise determined by the JDP Committee in a SOW.
 
“Stack DRAM Module” means one or more Stack DRAM Products in a JEDEC-compliant
package or module (whether as part of a SIMM, DIMM, multi-chip package, memory
card or other memory module or package).
 
“Stack DRAM Product” means any memory comprising Stack DRAM, whether in die or
wafer form.
 
“Subsidiary” means, with respect to any specified Person, any other Person that,
directly or indirectly, including through one or more intermediaries, is
controlled by such specified Person.
 
“Tax” or “Taxes” means any federal, state, local or foreign net income, gross
income, gross receipts, sales, use ad valorem, transfer, franchise, profits,
service, service use, withholding, payroll, employment, excise, severance,
stamp, occupation, premium, property, customs, duties or other type of fiscal
levy and all other taxes, governmental fees, registration fees, assessments or
charges of any kind whatsoever, together with any interest and penalties,
additions to tax or additional amounts imposed or assessed with respect thereto.
 
“Taxing Authority” means any Governmental Entity exercising any authority to
impose, regulate or administer the imposition of Taxes.
 
 
DLI-6195530v3
 
- 8 -

--------------------------------------------------------------------------------

 


NTC Micron CONFIDENTIAL


“Technology Transfer Agreement” means that certain Technology Transfer Agreement
by and among NTC, Micron, and the Joint Venture Company referred to on Schedule
2.5 of the Master Agreement Disclosure Letter.
 
“Technology Transfer and License Agreement” means that certain Technology
Transfer and License Agreement by and between NTC and Micron referred to on
Schedule 2.1 of the Master Agreement Disclosure Letter.
 
“TTLA 68-50” means that certain Technology Transfer and License Agreement For
68-50NM Process Nodes by and between NTC and Micron referred to on Schedule 2.1
of the Master Agreement Disclosure Letter.
 
“Term” shall have the meaning set forth in Section 9.1.
 
“Third Party” means any Person other than NTC or Micron.
 
“Unit Process/Module Invention” means JDP Inventions related to one or more
process steps that are performed on a semiconductor wafer and that are designed
to achieve a particular feature characteristic or structure.
 
“Works Registration” shall have the meaning set forth in Section 5.4(c).
 
1.2           Certain Interpretive Matters.
 
(a)           Unless the context requires otherwise, (1) all references to
Sections, Articles, Exhibits, Appendices or Schedules are to Sections, Articles,
Exhibits, Appendices or Schedules of or to this Agreement, (2) each accounting
term not otherwise defined in this Agreement has the meaning commonly applied to
it in accordance with GAAP, (3) words in the singular include the plural and
vice versa, (4) the term “including” means “including without limitation,” and
(5) the terms “herein,” “hereof,” “hereunder” and words of similar import shall
mean references to this Agreement as a whole and not to any individual section
or portion hereof.  Unless otherwise denoted, all references to $ or dollar
amounts will be to lawful currency of the United States of America.  All
references to “day” or “days” will mean calendar days.
 
(b)           No provision of this Agreement will be interpreted in favor of, or
against, either Party by reason of the extent to which (1) such Party or its
counsel participated in the drafting thereof or  (2) any such provision is
inconsistent with any prior draft of this Agreement or such provision.
 
ARTICLE 2
JDP COMMITTEE; R&D ROADMAP
 
2.1          JDP Committee; Patent Review Committee.  Micron and NTC shall form
and operate the JDP Committee to govern their performance under this Agreement
in accordance with the JDP Committee Charter attached as Schedule 2.  The JDP
Committee shall form and oversee the Patent Review Committee, which shall also
operate in accordance with the applicable provisions of Schedule 2.
 
 
DLI-6195530v3
 
- 9 -

--------------------------------------------------------------------------------

 


NTC Micron CONFIDENTIAL


2.2          JDP Co-Chairmen.  Micron and NTC shall notify the other Party in
writing of the identity of the full-time employee of such Party who will serve
as its JDP Co-Chairman.  Each JDP Co-Chairman shall serve on the JDP Committee
as provided in Schedule 2 and shall devote his or her attention to the
performance of this Agreement by the Parties.  Each of Micron and NTC may
replace its respective JDP Co-Chairman upon written notice to the other Party;
provided that each Party’s JDP Co-Chairman must at all times be a full-time
employee of such Party.
 
2.3           R&D Roadmap.
 
(a)           [***].
 
(b)           [***].
 
(c)           The first R&D Roadmap shall contain the Stack DRAM Designs and
Process Technology described in the SOWs identified on Schedule 1.
 
ARTICLE 3
DEVELOPMENT PROJECTS AND SOWS
 
3.1           Content of SOWs.   The Parties expect that each SOW will conform
to the following requirements, as applicable:
 
(a)           Each SOW will contain at least the following:
 
[***]
 
(b)           The Process SOW for each Primary Process Node and each Process SOW
effective as of the Effective Date will specify that the work to be performed
thereunder will be performed [***]
 
(c)           [***]
 
(d)           Process SOWs for Optimized Process Nodes may specify that the work
to be performed thereunder can be performed [***]
 
(e)           Process SOWs entered after the Effective Date for work to be
performed [***]
 
(f)            [***]
 
(g)           [***]
 
(h)           [***]
 
 
DLI-6195530v3
 
- 10 -

--------------------------------------------------------------------------------

 


NTC Micron CONFIDENTIAL


3.2          Proposal and Adoption of SOWs.
 
(a)           Each Party solely through its JDP Co-Chairman, or both of the
Parties jointly through the JDP Chairmen, may submit proposed SOWs to the JDP
Committee for consideration and potential adoption as an SOW hereunder.  SOWs
can be proposed for the design of products that are not at the time of
submission Commodity Stack DRAM Products.
 
(b)           [***]
 
(c)           The SOWs identified on Schedule 1 are deemed SOWs under this
Agreement adopted by the JDP Committee as of the Effective Date.
 
(d)           [***]
 
3.3           Development Restrictions; Rejected Development Work.
 
[***]
 
3.4           SOW Performance Monitoring.
 
[***]
 
3.5           JDP Committee Monitoring.  [***]
 
3.6           On-Site Visitations.  Each Party and its Representatives shall
observe and be subject to all safety, security and other policies and
regulations regarding visitors and contractors while on site at a facility of
the other Party or its Affiliate.  A Party's Representatives who access any
facility of the other Party or its Affiliate shall not interfere with, and
except as otherwise agreed by the Parties, shall not participate in, the
business or operations of the facility accessed.
 
3.7           Mask Source Qualification and Mask Purchases.
 
(a)           [***]
 
(b)           [***]
 
(c)           [***]
 
3.8           Repository of JDP Work Product.
 
(a)           Micron and NTC each shall use commercially reasonable efforts to
each establish a repository in its own facility for storing the JDP Work Product
described on Schedules 3, 7, 8 or 9 separately from other technology,
information and data of such Party and any Third Parties.  Each Party shall
implement procedures so that such JDP Work Product is either created in such
repository or added to such repository in the English language promptly after
creation by employees of such Party, its Existing Entities and its wholly-owned
Subsidiaries assigned to an SOW.  Such repositories in Micron facilities shall
be accessible to employees of
 
 
DLI-6195530v3
 
- 11 -

--------------------------------------------------------------------------------

 


NTC Micron CONFIDENTIAL


NTC, its Existing Entities and its wholly-owned Subsidiaries assigned to perform
work under any SOW(s) as reasonably required for such employees to perform their
assigned work.  Such repositories in NTC shall be accessible to employees of
Micron, its Existing Entities and its wholly-owned Subsidiaries assigned to
perform work under any SOW as reasonably required for such employees to perform
their assigned work.  The JDP Co-Chairmen and JDP Committee Members shall have
full access to such repositories.  Once both such repositories are operational
electronic databases that can be synchronized at least with the other database
to contain the same content as that stored in such other database, the Parties
shall use commercially reasonable efforts to have the databases automatically
and electronically synchronized at least once per day.
 
(b)           Without limiting the foregoing Section 3.8(a), the Parties shall
also use their respective commercially reasonable efforts to accomplish the
following within the time frames described below:
 
 
(i)
Phase 1:

 
 
1)
Establish secure network connectivity between Micron and NTC within [***] after
the Effective Date.

 
 
2)
Establish secure email between Micron and NTC within [***] after the Effective
Date.

 
 
3)
Establish a FTP environment to allow download of data between Micron and NTC
within [***] after the Effective Date.

 
 
(ii)
Phase 2:

 
 
1)
Establish an initial repository for the JDP Work Product described on Schedules
3, 7, 8 or 9 with a publishing document process between Micron and NTC within
[***] after the Effective Date.  The replication process between Micron's and
NTC's repositories would occur [***].

 
 
2)
Provide a single remote access point for approved users within [***] after the
Effective Date. This access point will allow real time equal access to all
individuals assigned to an SOW.

 
 
(iii)
Phase 3:

 
 
1)
For the remote access point from NTC each approved NTC user will be provided
access to approved Micron secured operational applications.  The first group of
secured operational applications will be provided within [***] after the
Effective Date.

 
ARTICLE 4
PAYMENTS
 
4.1           Development Cost Sharing.  Micron and NTC shall share SOW Costs as
specified on Schedule 4.
 
 
DLI-6195530v3
 
- 12 -

--------------------------------------------------------------------------------

 


NTC Micron CONFIDENTIAL


4.2           Payments.  All amounts owed by a Party under this Agreement are
stated, calculated and shall be paid in United States Dollars ($ U.S.).
 
4.3           Interest.  Any amounts payable to Micron hereunder and not paid
within the time period provided shall accrue interest, from the time such
payment was due until the time payment is actually received, at the rate of
[***], or the highest rate permitted by Applicable Law, whichever is lower.
 
4.4           Taxes.
 
(a)           All sales, use and other transfer Taxes imposed directly on or
solely as a result of the services or technology transfers or the payments
therefor provided herein shall be stated separately on the service provider’s or
technology transferor’s invoice, collected from the service provider or
technology transferor and shall be remitted by service provider or technology
transferor to the appropriate Taxing Authority (“Recoverable Taxes”), unless the
service recipient or technology transferee provides valid proof of tax exemption
prior to the Effective Date or otherwise as permitted by law prior to the time
the service provider or technology transferor is required to pay such taxes to
the appropriate Taxing Authority.  When property is delivered and/or services
are provided or the benefit of services occurs within jurisdictions in which
collection and remittance of Taxes by the service recipient or technology
transferee is required by law, the service recipient or technology transferee
shall have sole responsibility for payment of said Taxes to the appropriate
Taxing Authority.  In the event any Taxes are Recoverable Taxes and the service
provider or technology transferor does not collect such Taxes from the service
recipient or technology transferee or pay such Taxes to the appropriate
Governmental Entity on a timely basis, and is subsequently audited by any Taxing
Authority, liability of the service recipient or technology transferee will be
limited to the Tax assessment for such Recoverable Taxes, with no reimbursement
for penalty or interest charges or other amounts incurred in connection
therewith. Except as provided in Section 4.4(b), Taxes other than Recoverable
Taxes shall not be reimbursed by the service recipient or technology transferee,
and each Party is responsible for its own respective income Taxes (including
franchise and other Taxes based on net income or a variation thereof), Taxes
based upon gross revenues or receipts, and Taxes with respect to general
overhead, including but not limited to business and occupation Taxes, and such
Taxes shall not be Recoverable Taxes.
 
(b)           In the event that the service recipient or technology transferee
is prohibited by Applicable Law from making payments to the service provider or
technology transferor unless the service recipient or technology transferee
deducts or withholds Taxes therefrom and remits such Taxes to the local Taxing
Authority, [***].
 
ARTICLE 5
INTELLECTUAL PROPERTY
 
5.1           Existing IP.  Nothing in this Agreement shall be construed to
transfer ownership of or grant a license under any IP Rights, Patent Rights or
other intellectual property or technology of a Party existing as of the
Effective Date from one Party to the other Party.  Any license to any of the
foregoing shall be governed by the Technology Transfer and License Agreement.
 
 
DLI-6195530v3
 
- 13 -

--------------------------------------------------------------------------------

 


NTC Micron CONFIDENTIAL


5.2           Pooled Invention Procedures; Inventorship; Authorship.
 
(a)           Within forty-five (45) days of the Effective Date, each of the
Parties shall introduce procedures to encourage and govern the submission of
disclosures of JDP Inventions by their respective Representative(s) involved in
a SOW, whether as Representatives of NTC, of Micron or of the Joint Venture
Company, to the JDP Co-Chairmen for subsequent submission to the JDP
Committee.  Such procedures shall include (i) a policy statement encouraging the
submission of such invention disclosures, (ii) appropriate invention disclosure
forms, and (iii) a commitment on the part of each of NTC and Micron to obtain
relevant invention disclosure forms from their respective Representatives with
respect to JDP Inventions and to submit such forms for review by the Patent
Review Committee. Each of the Parties shall actively administer such procedures
and submit and cause their respective Representatives promptly to complete and
submit invention disclosures on JDP Inventions to the Patent Review Committee.
 
(b)           Inventorship for JDP Inventions shall be determined in accordance
with United States patent laws.
 
(c)           Authorship for all JDP Work Product, whether registered or not,
shall be determined in accordance with United States copyright laws and laws
concerning Mask Work Rights, as applicable.
 
5.3           JDP Inventions; Pool and Draft.
 
[***]
 
5.4           Ownership of JDP Inventions and JDP Work Product.
 
(a)           As between the Parties, [***]
 
(b)           Except as provided in Sections 5.3 and 5.4(a), all JDP Designs,
JDP Inventions, JDP Process Nodes, JDP Work Product, and all IP Rights
associated with any of the foregoing, shall be, [***].  Subject to any
applicable provisions of the Joint Venture Documents, each of Micron and NTC may
exploit their interest in any JDP Designs, JDP Inventions, JDP Process Nodes,
JDP Work Product, and IP Rights associated therewith without a duty of
accounting to any other Party.
 
(c)           [***]
 
5.5           Costs.  All out-of-pocket costs and expenses relating to Patent
Prosecution, including attorneys’ fees, incurred by a Party pursuant to this
Agreement shall be borne solely by the owner thereof.  In the case of Works
Registrations for JDP Work Product, such joint owners shall split the costs
thereof equally.
 
5.6           Cooperation.  With respect to all Patent Prosecution and Works
Registration activities under this Agreement, each Party shall:
 
(a)           execute all further instruments to document their respective
ownership consistent with this Article 5 as reasonably requested by any other
Party, including causing its
 
 
DLI-6195530v3
 
- 14 -

--------------------------------------------------------------------------------

 


NTC Micron CONFIDENTIAL


respective Representatives to execute written assignments of JDP Inventions and
JDP Work Product to Micron, NTC or both of them jointly as provided herein (at
no cost to the assignee); and
 
(b)           using commercially reasonable efforts to make its Representatives
available to the other Party (or to the other Party’s authorized attorneys,
agents or Representatives), to the extent reasonably necessary to enable the
appropriate Party hereunder to undertake Patent Prosecution and Works
Registration.
 
5.7           Third Party Infringement.
 
(a)           The sole owner of the Patent Rights with respect to any JDP
Invention shall have the exclusive right to institute and direct legal
proceedings against any Third Party believed to be infringing or otherwise
violating any such Patent Rights.
 
(b)           If any Party takes action pursuant to Section 5.7(a), then the
other Party shall cooperate to the extent reasonably necessary and at the first
Party’s sole expense and subject to the first Party’s request.  To the extent
required by Applicable Law, such other Party shall join the action and, if such
other Party elects, may choose to be represented in any such legal proceedings
using counsel of its own choice, and at its own expense.  Each Party shall
assert and not waive the joint defense privilege with respect to all
communications between the Parties reasonably the subject thereof.
 
(c)           The Parties shall keep each other informed of the status of any
litigation or settlement thereof initiated by a Third Party concerning a Party’s
manufacture, production, use, development, sale, offer for sale, importation,
exportation or distribution of Stack DRAM Products manufactured by the Joint
Venture Company; provided, however, that no settlement or consent judgment or
other voluntary final disposition of a suit under this Section 5.7(c) may be
undertaken by a Party without the consent of another Party (which consent not to
be unreasonably withheld) if such settlement would require such other Party or
the Joint Venture Company to be subject to an injunction, subject to a
requirement to alter a Process Node or Stack DRAM Design, admit wrongdoing or
make a monetary payment.  The Party sued by the Third Party as contemplated by
this Section shall not object to joinder in such action by the other Party to
the extent such joinder is permitted by Applicable Law.
 
5.8           No Other Rights or Licenses.  Except for the allocation of
ownership of JDP Inventions and JDP Work Product, and the ownership of their
corresponding Patent Rights and IP Rights therein, as stated in this Article 5,
no right, license, title or interest under any intellectual property is granted
under this Agreement, whether by implication, estoppel or otherwise.  Certain
rights, licenses and covenants not to sue under Intellectual Property of Micron
and NTC are granted in other Joint Venture Documents.
 
ARTICLE 6
CONFIDENTIALITY
 
6.1           Confidentiality Obligations.
 
 
DLI-6195530v3
 
- 15 -

--------------------------------------------------------------------------------

 


NTC Micron CONFIDENTIAL


(a)           All information (including JDP Work Product, JDP Inventions, JDP
Process Nodes and JDP Designs and Foundational Know-How) provided, disclosed,
created or obtained in connection with this Agreement or the performance of any
of the Parties’ activities under this Agreement, including the performance of
activities under a SOW, shall be deemed “Confidential Information” subject to
all applicable provisions of the Mutual Confidentiality Agreement.  The terms
and conditions of this Agreement shall also be considered “Confidential
Information” under the Mutual Confidentiality Agreement for which each Party
shall be considered a “Receiving Party” under such agreement.
 
(b)           Additionally, notwithstanding whether one of the Parties solely or
jointly owns JDP Inventions, JDP Work Product, JDP Process Nodes and JDP Designs
and IP Rights or Patent Rights therein in accordance with this Agreement, each
of the Parties shall be deemed a “Receiving Party” under the Mutual
Confidentiality Agreement with respect to information embodied therein and no
Party may contribute, transfer or disclose any JDP Inventions, JDP Work Product,
JDP Process Nodes, JDP Designs or IP Rights or Patent Rights therein to any
Third Party except as provided in Section 6.2.
 
6.2           Permitted Disclosures.  Notwithstanding the restrictions in
Section 6.1:
 
(a)           NTC and Micron may contribute, transfer and disclose any
Confidential Information described in Section 6.1(b) to their respective
Existing Entities and wholly owned Subsidiaries, provided that, at the time of
such contribution, transfer or disclosure, such Existing Entity is an Affiliate
of the Party seeking to contribute, transfer or disclose such Confidential
Information.
 
(b)           Each of Micron and NTC may disclose the JDP Inventions and related
Confidential Information, as the case may be, to its patent attorneys and patent
agents and any Governmental Entity as deemed by Micron or NTC necessary to
conduct Patent Prosecution on the JDP Inventions owned by such Party.
 
(c)           Micron may disclose any Confidential Information described in
Section 6.1 to any Third Party who is not a manufacturer of [***], provided that
each such disclosure shall not grant or purport to grant, explicitly, by
implication by estoppel or otherwise, to the Third Party any right, title or
interest in, to or under any Patent Rights of NTC, including Patent Rights of
NTC in JDP Inventions and shall be subject to a written obligation of
confidentiality that is no less restrictive than that applicable to the Parties
under the Mutual Confidentiality Agreement.
 
(d)           NTC may disclose any Confidential Information described in Section
6.1(b) to any Third Party who is not a manufacturer of [***], provided that each
such disclosure shall not grant or purport to grant, explicitly, by implication
by estoppel or otherwise, to the Third Party any right, title or interest in, to
or under any Patent Rights of Micron, its Existing Entities or Intel
Corporation, including Patent Rights of Micron on JDP Inventions and shall be
subject to a written obligation of confidentiality that is no less restrictive
than that applicable to the Parties under the Mutual Confidentiality
Agreement.  [***].
 
(e)           [***]
 
 
DLI-6195530v3
 
- 16 -

--------------------------------------------------------------------------------

 


NTC Micron CONFIDENTIAL


6.3           Conflicts.  To the extent there is a conflict between this
Agreement and the Mutual Confidentiality Agreement, the terms of this Agreement
shall control.
 
ARTICLE 7
WARRANTIES; DISCLAIMERS
 
7.1           No Implied Obligation.  Nothing contained in this Agreement shall
be construed as:
 
(a)           a warranty or representation that any manufacture, sale, lease,
use or other disposition of any products based upon JDP Work Product or JDP
Inventions will be free from infringement, misappropriation or other violation
of any Patent Rights, IP Rights or other intellectual property rights of any
Person;
 
(b)           an agreement to bring or prosecute proceedings against Third
Parties for infringement or conferring any right to bring or prosecute
proceedings against Third Parties for infringement; or
 
(c)           conferring any right to use in advertising, publicity, or
otherwise, any trademark, trade name or names, or any contraction, abbreviation
or simulation thereof, of either Party.
 
7.2          Third Party Software.  Use of any JDP Inventions or JDP Work
Product exchanged between the Parties under this Agreement may require use of
Software owned by a Third Party and not subject to any license granted under any
of the Joint Venture Documents.  Nothing in this Agreement shall be construed as
granting to any Party, any right, title or interest in, to or under any Software
owned by any Third Party.  Except as may be specified otherwise in any of the
other Joint Venture Documents, any such Software so required is solely the
responsibility of the each of the Parties.  Moreover, should a Party who
transfers technology under this Agreement discover after such transfer that it
has provided Software to the other Party that it was not entitled to provide,
such providing Party shall promptly notify the other Party and the recipient
shall return such Software to the providing Party and not retain any copy
thereof.
 
7.3          Disclaimer.  [***].
 
ARTICLE 8
INDEMNIFICATION; LIMITATION OF LIABILITY
 
8.1           Indemnification.
 
(a)           Micron shall indemnify and hold harmless NTC, its Affiliates and
their respective directors, officers, employees, agents and other
representatives (“NTC Indemnitees”) from and against any and all Losses suffered
by the NTC Indemnitees relating to personal injury (including death) or property
damage to the extent such injury or damage was caused by the gross negligence or
willful misconduct of any employee of Micron or its Affiliate while at any
facilities of NTC or its Affiliate and such gross negligence, willful misconduct
or Losses were not caused by any NTC Indemnitee.
 
 
DLI-6195530v3
 
- 17 -

--------------------------------------------------------------------------------

 


NTC Micron CONFIDENTIAL


(b)           NTC shall indemnify and hold harmless Micron, its Affiliates and
their respective directors, officers, employees, agents and other
representatives (“Micron Indemnitees”) from and against any and all Losses
suffered by the Micron Indemnitees relating to personal injury (including death)
or property damage to the extent such injury or damage was caused by the gross
negligence or willful misconduct of any employee of NTC or its Affiliate while
at any facilities of Micron or its Affiliate and such gross negligence, willful
misconduct or Losses were not caused by any Micron Indemnitee.
 
8.2           Indemnity Procedure.
 
(a)           Any Person who or which is entitled to seek indemnification under
Section 8.1 (an “Indemnified Party”) shall promptly notify the other Party
(“Indemnifying Party”) of any such Losses for which it seeks indemnification
hereunder.  Failure of the Indemnified Party to give such notice shall not
relieve the Indemnifying Party from Losses on account of this indemnification,
except if and only to the extent that the Indemnifying Party is actually
prejudiced thereby.  Thereafter, the Indemnified Party shall deliver to the
Indemnifying Party, promptly after the Indemnified Party’s receipt thereof,
copies of all notices and documents (including court papers) received by the
Indemnified Party relating to the Losses and underlying facts and
circumstances.  The Indemnifying Party shall have the right to assume the
defense of the Indemnified Party with respect to any legal action relating to
such Losses (“Indemnified Claim”) upon written notice to the Indemnified Party
delivered within thirty (30) days after receipt of the particular notice from
the Indemnified Party.
 
(b)           So long as the Indemnifying Party has assumed the defense of the
Indemnified Claim in accordance herewith and notified the Indemnified Party in
writing thereof, (1) the Indemnified Party may retain separate co-counsel, at
its sole cost and expense, and participate in the defense of the Indemnified
Claim, it being understood that the Indemnifying Party shall pay all reasonable
costs and expenses of counsel for the Indemnified Party after such time as the
Indemnified Party has notified the Indemnifying Party of such Indemnified Claim
and prior to such time as the Indemnifying Party has notified the Indemnified
Party that it has assumed the defense of such Indemnified Claim, (2) the
Indemnified Party shall not consent to the entry of any judgment or enter into
any settlement with respect to a Indemnified Claim without the prior written
consent of the Indemnifying Party (not to be unreasonably withheld, conditioned
or delayed) and (3) the Indemnifying Party will not consent to the entry of any
judgment or enter into any settlement with respect to the Indemnified Claim to
be paid by an Indemnifying Party (other than a judgment or settlement that is
solely for money damages and is accompanied by a release of all indemnifiable
claims against the Indemnified Party) without the prior written consent of the
Indemnified Party (not to be unreasonably withheld, conditioned or delayed).
 
(c)           The Indemnified Party and Indemnifying Party shall cooperate in
the defense of each Indemnified Claim (and the Indemnified Party and the
Indemnifying Party agree with respect to all such Indemnified Claims that a
common interest privilege agreement exists between them), including by (1)
permitting the Indemnifying Party to discuss the Indemnified Claim with such
officers, employees, consultants and representatives of the Indemnified Party as
the Indemnifying Party reasonably requests, (2) providing to the Indemnifying
Party copies of documents and samples of products as the Indemnifying Party
reasonably requests in connection
 
 
DLI-6195530v3
 
- 18 -

--------------------------------------------------------------------------------

 


NTC Micron CONFIDENTIAL


with defending such Indemnified Claim, (3) preserving all properties, books,
records, papers, documents, plans, drawings, electronic mail and databases
relating to matters pertinent to the Indemnified Claim and under the Indemnified
Party’s custody or control in accordance with such Party’s corporate documents
retention policies, or longer to the extent reasonably requested by the
Indemnified Party, (4) notifying the Indemnifying Party promptly of receipt by
the Indemnified Party of any subpoena or other third party request for documents
or interviews and testimony, and (5) providing to the Indemnifying Party copies
of any documents produced by the Indemnified Party in response to, or compliance
with, any subpoena or other third party request for documents.  In connection
with any claims, unless otherwise ordered by a court, the Indemnified Party
shall not produce documents to a Third Party until the Indemnifying Party has
been provided a reasonable opportunity to review, copy and assert privileges
covering such documents, except to the extent (x) inconsistent with the
Indemnified Party’s obligations under Applicable Law and (y) where to do so
would subject the Indemnified Party or its employees, agents or representatives
to criminal or civil sanctions.
 
8.3           Limitation of Liability.  [***]
 
ARTICLE 9
TERM AND TERMINATION
 
9.1           Term.  The term of this Agreement commences on the Effective Date
and continues in effect until terminated in accordance with Section 9.2.  (The
period from the Effective Date until termination is the “Term”).
 
9.2           Termination of this Agreement.
 
(a)           Unless otherwise mutually agreed, [***].
 
(b)           Either Party may terminate this Agreement [***].
 
(c)           Either Party may terminate this Agreement by notice to  the other
Party if the other Party commits a material breach of this Agreement and such
breach remains uncured [***] of the breach.
 
(d)           Either Party may terminate this Agreement immediately upon notice
to the other Party in the event of either (i) a Change of Control of the other
Party; (ii) the other Party becomes bankrupt or insolvent, or files a petition
in bankruptcy or makes a general assignment for the benefit of creditors or
otherwise acknowledges in writing insolvency, or is adjudged bankrupt, and such
Party (A) fails to assume this Agreement in any such bankruptcy proceeding
within thirty (30) days after filing or (B) assumes and assigns this Agreement
to a Third Party in violation of Section ‎10.3; (iii) the other Party goes into
or is placed in a process of complete liquidation; (iv) a trustee or receiver is
appointed for any substantial portion of the business of the other Party and
such trustee or receiver is not discharged within sixty (60) days after
appointment; (v) any case or proceeding shall have been commenced or other
action taken against the other Party in bankruptcy or seeking liquidation,
reorganization, dissolution, a winding-up arrangement, composition or
readjustment of its debts or any other relief under any bankruptcy, insolvency,
reorganization or similar act or law of any jurisdiction now or hereafter
 
 
DLI-6195530v3
 
- 19 -

--------------------------------------------------------------------------------

 


NTC Micron CONFIDENTIAL


in effect and is not dismissed or converted into a voluntary proceeding governed
by clause (ii) above within sixty (60) days after filing; or (vi) there shall
have been issued a warrant of attachment, execution, distraint or similar
process against any substantial part of the property of the other Party and such
event shall have continued for a period of sixty (60) days and none of the
following has occurred:  (A) it is dismissed, (B) it is bonded in a manner
reasonably satisfactory to the other of Micron or NTC, or (C) it is discharged.
 
(e)           [***] may terminate this Agreement in accordance with Section
III.D.5 of Schedule 2.
 
9.3           SOWs.
 
(a)           The term of any SOW (together with the portions of this Agreement
applicable to such SOW(s)) commences upon the effective date set forth in the
SOW and continues in effect until the first to occur of:  (i) completion of the
work to be performed thereunder, as determined in accordance with the applicable
SOW and (ii) the JDP Committee agrees to terminate the work under a SOW or the
SOW.
 
(b)           Micron or NTC may terminate any SOW by notice to the other Party
if such other Party commits a material breach of this Agreement with respect to
such SOW and such breach remains uncured for more than thirty (30) days after
notice of the breach.
 
(c)           Termination of any or all SOW(s) does not automatically terminate
this Agreement.  Termination of this Agreement automatically terminates all
SOW(s), unless otherwise mutually agreed by Micron and NTC.
 
9.4          Effects of Termination.
 
(a)           Termination of this Agreement shall not affect any of the Parties’
respective rights accrued or obligations owed before termination.  In addition,
the following shall survive termination of this Agreement for any
reason:  Articles 1, 4, 6, 7, 8 and 10 and Sections  5.1, 5.2(b) and 5.2(c), 5.3
through 5.6, 5.8 and 9.4.
 
(b)           Upon termination of any SOW for any reason, each Party’s delivery
obligation with respect to any JDP Work Product produced thereunder before such
termination shall survive such termination.  Moreover, termination of a SOW
shall not affect payment obligations accrued prior to the date of such
termination in connection with such SOW.
 
(c)           The JDP Committee and the Patent Review Committee shall continue
to exist and operate in accordance with Schedule 2 after termination as long as
necessary to continue to carryout the provisions of this Agreement that survive
termination in accordance therewith.
 
(d)           Upon termination of this Agreement by a Deadlock Terminating
Party, each of the Parties shall have those post-termination obligations
specified in Section III.D.5 of Schedule 2 for the Post Termination Funding
Period, if applicable.
 
 
DLI-6195530v3
 
- 20 -

--------------------------------------------------------------------------------

 


NTC Micron CONFIDENTIAL


ARTICLE 10
MISCELLANEOUS
 
10.1                  Notices.  All notices and other communications hereunder
shall be in writing and shall be deemed given upon (a) transmitter’s
confirmation of a receipt of a facsimile transmission, (b) confirmed delivery by
a standard overnight carrier or when delivered by hand, or (c) delivery in
person, addressed at the following addresses (or at such other address for a
party as shall be specified by like notice):
 
If to NTC:                         Nanya Technology Corporation
Hwa-Ya Technology Park 669
Fuhsing 3 RD. Kueishan
Taoyuan, Taiwan, ROC
Attention: Legal Department
Fax: 886.3.396.2226


If to Micron:                    Micron Technology, Inc.
8000 S. Federal Way
Mail Stop 1-507
Boise, ID 83716
Attention: General Counsel
Fax: 208.368.4537


 
10.2                  Waiver.  The failure at any time of a Party to require
performance by the other Party of any responsibility or obligation required by
this Agreement shall in no way affect a Party’s right to require such
performance at any time thereafter, nor shall the waiver by a Party of a breach
of any provision of this Agreement by the other Party constitute a waiver of any
other breach of the same or any other provision nor constitute a waiver of the
responsibility or obligation itself.
 
10.3                  Assignment.  [***]
 
10.4                  Third Party Rights.  Nothing in this Agreement, whether
express or implied, is intended or shall be construed to confer, directly or
indirectly, upon or give to any Person, other than the Parties hereto, any legal
or equitable right, remedy or claim under or in respect of this Agreement or any
covenant, condition or other provision contained herein.
 
10.5                  Force Majeure.  The Parties shall be excused from any
failure to perform any obligation hereunder to the extent such failure is caused
by a Force Majeure Event.
 
10.6                  Choice of Law.  Except as provided in Sections 5.2 (b) and
(c), this Agreement shall be construed and enforced in accordance with and
governed by the laws of the State of Delaware, USA, without giving effect to the
principles of conflict of laws thereof.
 
10.7                  Jurisdiction; Venue.  Any suit, action or proceeding
seeking to enforce any provision of, or based on any matter arising out of or in
connection with, this Agreement shall be
 
 
DLI-6195530v3
 
- 21 -

--------------------------------------------------------------------------------

 


NTC Micron CONFIDENTIAL


brought in a state or federal court of competent jurisdiction located in the
State of California, USA, and each of the Parties to this Agreement hereby
consents and submits to the exclusive jurisdiction of such courts (and of the
appropriate appellate courts therefrom) in any such suit, action or proceeding
and irrevocably waives, to the fullest extent permitted by Applicable Law, any
objection which it may now or hereafter have to the laying of the venue of any
such suit, action or proceeding in any such court or that any such suit, action
or proceeding which is brought in any such court has been brought in an
inconvenient forum.
 
10.8                  Headings.  The headings of the Articles and Sections in
this Agreement are provided for convenience of reference only and shall not be
deemed to constitute a part hereof.
 
10.9                  Export Control.  Each Party agrees that it will not
knowingly:  (a) export or re-export, directly or indirectly, any technical data
(as defined by the U.S. Export Administration Regulations) provided by the other
Party or (b) disclose such technical data for use in, or export or re-export
directly or indirectly, any direct product of such technical data, including
Software, to any destination to which such export or re-export is restricted or
prohibited by United States or non-United States law, without obtaining prior
authorization from the U.S. Department of Commerce and other competent
Government Entities to the extent required by Applicable Laws.
 
10.10                Entire Agreement.  This Agreement, together with its
Schedules and SOWs and the agreements and instruments expressly provided for
herein, including the applicable terms of the other Joint Venture Documents,
constitute the entire agreement of the Parties hereto with respect to the
subject matter hereof and supersede all prior agreements and understandings,
oral and written, between the Parties hereto with respect to the subject matter
hereof.
 
10.11                Severability.  Should any provision of this Agreement be
deemed in contradiction with the laws of any jurisdiction in which it is to be
performed or unenforceable for any reason, such provision shall be deemed null
and void, but this Agreement shall remain in full force in all other
respects.  Should any provision of this Agreement be or become ineffective
because of changes in Applicable Laws or interpretations thereof, or should this
Agreement fail to include a provision that is required as a matter of law, the
validity of the other provisions of this Agreement shall not be affected
thereby.  If such circumstances arise, the Parties hereto shall negotiate in
good faith appropriate modifications to this Agreement to reflect those changes
that are required by Applicable Law.
 
10.12                Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
< Signature page follows >

 
 
DLI-6195530v3
 
- 22 -

--------------------------------------------------------------------------------

 


NTC Micron CONFIDENTIAL



IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
Effective Date.
 


NANYA TECHNOLOGY CORPORATION


 
By: /s/ Jih
Lien                                                                      
 
Name:  Jih Lien
 
Title:  President
 






MICRON TECHNOLOGY, INC.




By:  /s/ D. Mark Durcan       
                                                               
Name:  D. Mark Durcan
 
Title:  President and Chief Operating Officer




























THIS IS THE SIGNATURE PAGE FOR THE JOINT DEVELOPMENT PROGRAM AGREEMENT ENTERED
INTO BY AND BETWEEN NTC AND MICRON

 
DLI-6195530v3
 
- 23 -

--------------------------------------------------------------------------------

 


NTC Micron CONFIDENTIAL



Schedule 1


SOWs as of Effective Date


[***]


 
(All the above, as attached.)
 


 

 
Schedule 1
DLI-6195530v3
 
- 24 -

--------------------------------------------------------------------------------

 


NTC Micron CONFIDENTIAL



Schedule 2

 
JDP Committee and Patent Review Committee Charter
 


I.
Definitions.  For purposes of this Schedule 2 only, the following terms shall
have the meaning ascribed to them below:

 
“Committee”” means either the JDP Committee or the Patent Review Committee.
 
“Deadlock” has the meaning provided in Section III.D.3. of this Schedule 2.
 
“JDP Co-Chairman” and “JDP Co-Chairmen” shall have the meaning provided in
Section III.B. of this Schedule 2.
 
“Micron Matter” means [***].
 
“Manufacturing Committee” means the committee formed by MNL and NTC pursuant to
the Joint Venture Agreement.
 
“Member” means a member of the JDP Committee or Patent Review Committee
appointed by a Party pursuant to Section III.A.1 of this Schedule 2.
 
“NTC Matter” means [***].
 
“Senior Member” has the meaning provided in Section III.B.1 of this Schedule 2.
 
“Tie” means, with respect to any vote of the JDP Committee, that the vote of
Micron and the vote of NTC are not the same.
 
II.
Purpose and Functions of the Committees.

 
 
A.
JDP Committee.  The primary purpose of the JDP Committee is to enable,
coordinate and guide the activities of the Parties under this Agreement relating
to the development of JDP Designs, JDP Process Nodes and other technology
development activities as the JDP Committee shall determine.  In fulfilling such
purpose, the JDP Committee shall have the duty and authority to perform the
following functions, as more fully described in the Agreement:

 
[***]
 
 
B.
Patent Review Committee.  The primary purpose of the Patent Review Committee
[***]

 
III.
Membership and Procedure.

 
 
A.
Membership on Committees.

 
Schedule 2
DLI-6195530v3
 
- 25 -

--------------------------------------------------------------------------------

 


NTC Micron CONFIDENTIAL


 
1.
Number and Appointment of Committee Members.  The JDP Committee and Patent
Review Committee [***].  One-half of the Members of each Committee shall be
appointed by Micron and one-half shall be appointed by NTC.  The Joint Venture
Company cannot appoint any Members to either Committee.  The qualifications of
any Member shall be determined in the discretion of the Party that appoints such
Member.

 
 
2.
Senior Members.  Micron and NTC shall each promptly designate one (1) of the
Members appointed by it to the JDP Committee to be its “Senior Member” pursuant
to a written notice provided to the other Party.  [***]  Either Party may
designate a new or additional Senior Member from among the Members appointed by
such Party to the JDP Committee at any time upon written notice to the other
Party (if any of such other Members have sufficient authority).

 
 
3.
Removal and Vacancies.  Each of Micron and NTC, in its sole discretion, may
remove any Member appointed by it to a Committee.  If any Member is so removed
or resigns from a Committee or otherwise ceases to serve on a Committee for any
reason (e.g., by reason of the separation of such Member from employment by the
Party that appointed such Member, such Member’s death or disability, etc.), the
Party that appointed such Member shall promptly notify the other Party of such
Member’s withdrawal from the Committee.  Any vacancy on a Committee shall be
filled by the Party that appointed the Member who has ceased to serve on the
Committee.

 
 
B.
Co-Chairmen of the JDP Committee.  Each of Micron and NTC shall have the right
to designate one of the Members that it appoints to the JDP Committee as a
co-chairman of the JDP Committee (each, a “JDP Co-Chairman” and together the
“JDP Co-Chairmen”).  [***]

 
 
C.
Voting.  [***]

 
 
D.
Deadlock.

 
 
1.
Micron Matters; NTC Matters.  [***]

 
 
2.
[***]

 
 
3.
[***]

 
 
4.
[***]

 
 
5.
[***]

 
E.
Notice; Waiver; Meeting Location.  The JDP Committee and Patent Review Committee
each shall hold meetings at least quarterly and upon not less than

 
Schedule 2
DLI-6195530v3
 
- 26 -

--------------------------------------------------------------------------------

 


NTC Micron CONFIDENTIAL


 
 
fifteen (15) Business Days’ written notice.  Additional meetings of a Committee
shall be held (A) at such other times as may be determined by the Committee, (B)
at the request of at least two (2) Members of the Committee, upon not less than
five (5) Business Days’ written notice or (C) in accordance with Section III.D.3
of this Schedule 2, following a failure by the JDP Committee to adopt or reject
a proposal for action presented to it.  The Co-Chairmen shall endeavor to agree
upon the location of each meeting of the JDP Committee.  If they fail to agree
with respect to any such meeting, then they shall alternate, with one
Co-Chairman deciding upon the location of such meeting, and then the other
Co-Chairman deciding upon the location of the following meeting, etc.  For
purposes of this Schedule 2, notice may be provided via facsimile, email or any
other manner provided in Section 10.1 of this Agreement, or by telephonic notice
to each Member.  The presence of any Member at a meeting shall constitute a
waiver of notice of the meeting with respect to such Member, unless such Member
declares at the meeting that such Member objects to the notice as having been
improperly given.  Each Committee shall cause written minutes to be prepared of
all actions taken by the Committee and shall cause a copy thereof to be
delivered to each Member within fifteen (15) Business Days.

 
 
F.
Action Without a Meeting.  On any matter that is to be voted on, consented to or
approved by a Committee, the Committee may take such action without a meeting,
without prior notice and without a vote if a consent or consents in writing,
setting forth the action so taken, shall be signed by both Senior Members of the
JDP Committee or all members of the Patent Review Committee.

 
 
G.
Meetings by Telecommunications.  Unless a Committee determines otherwise,
Members of a Committee shall have the right to participate in all meetings of
the Committee by means of a conference telephone or similar telecommunications
service by means of which all persons participating in the meeting can hear each
other at the same time and participation by such means shall constitute presence
in person at a meeting.  Any reference in this Schedule 2 to attendance or
participation by a Member at a meeting of the JDP Committee shall be deemed to
refer to attendance in person or attendance by means of a telecommunications
service pursuant to this Section III.G of this Schedule 2.

 
 
H.
Compensation of Members of Committees.  The Members of a Committee, in their
capacity as such, shall not receive compensation, except with respect to any
Member as such Member and the Party that appointed such Member shall otherwise
mutually agree.  Each Party shall bear the cost and expenses incurred by its
appointed Members of a Committee in connection with the activities of the
Committee.

 

 
Schedule 2
DLI-6195530v3
 
- 27 -

--------------------------------------------------------------------------------

 


NTC Micron CONFIDENTIAL



Schedule 3


Potential Deliverables For Each Stack DRAM Design Developed under a Design SOW




Deliverables as listed in this Schedule can be added, amended, or removed for
each SOW as approved by the JDP.


[***]
 


 

 
Schedule 3
DLI-6195530v3
 
- 28 -

--------------------------------------------------------------------------------

 


NTC Micron CONFIDENTIAL



Schedule 4
 
Payment of SOW Costs and Reporting
 


I.
Cost Contribution.  [***]

 
II.
SOW Costs.

 
 
A.
The term “SOW Costs” as it applies to the costs associated with a Party’s
development activities under individual SOWs, or as part of the annual budget
adopted by the JDP Committee, means, any of the following types of costs
relating to a Party’s activities under that SOW, as calculated in accordance
with U.S. GAAP for Micron and in accordance with Republic of China GAAP for NTC
and each such Party’s internal accounting practices thereunder as consistently
applied:

 
 
[***]
 
 
B.
Cost Segregation and Allocation Principles.

 
[***]
 
III.
Cost Reports.

 
[***]
 
IV.
Parties’ Respective Share of Costs.  [***]

 
V.
Payments.

 
 
A.
[***]

 
 
B.
[***]

 
 
C.
[***]

 
 
D.
[***]

 
 
E.
[***] Section 10.1.  Such reports and invoices should be sent to the following
contacts or such other contact as may be specified hereafter pursuant to a
notice sent in accordance with Section 10.1:

 


 
1.
Reports and Invoices to NTC:



[***]
Nanya Technology Corp.
 
Schedule 4
DLI-6195530v3
 
- 29 -

--------------------------------------------------------------------------------

 
Hwa-Ya Technology Park 669, Fuhsing 3 RD. Kueishan Taoyuan, Taiwan, R. O. C.
[***]


 
2.
Reports to Micron:



[***]
Micron Technology, Inc.
8000 S. Federal Way
P.O. Box 6, MS 1-720
Boise, Idaho, USA 83707-0006
[***]


 
3.
Invoices to Micron:



[***]
Micron Technology, Inc.
8000 S. Federal Way
P.O. Box 6, MS 1-106
Boise, Idaho, USA 83707-0006
[***]


 
F.
Payments.  All payments under this Agreement shall be made in United States
Dollars by wire transfer to a bank account of Micron designated by the following
person or such other manner designated by such person:

 
 
1.
Payments to Micron:

 
[***]
8000 S. Federal Way
P.O. Box 6, MS 1-107
Boise, Idaho, USA 83707-0006
[***]


 
2.
Payments to Papaya:

 
[***]
Nanya Technology Corp.
Hwa-Ya Technology Park 669, Fuhsing 3 RD. Kueishan Taoyuan, Taiwan, R. O. C.
[***]
 
VI.
Audit Rights; Records.  Each of Micron and NTC shall have the right to have an
independent auditor audit not more than twice per calendar year, upon reasonable
advance written notice, during normal business hours and on a confidential basis
subject to the Mutual Confidentiality Agreement, all records and accounts of the
other such Party

 
Schedule 4
DLI-6195530v3
 
- 30 -

--------------------------------------------------------------------------------

 

 
and of the Joint Venture Company relevant to the calculation of SOW Costs and
sharing thereof under this Schedule in the [***] immediately preceding the date
of the audit; provided however, neither Party shall be obligated to provide any
records and book of accounts existing prior to the Effective Date.  Each Party
shall for at least [***] from the date of their creation, keep complete and
accurate records and books of accounts relevant to such calculations in
sufficient detail to enable a complete and detailed audit to be conducted.  The
Party who performs any such audit shall provide a report of its findings to the
other Party promptly upon completion of the audit.  The Parties will promptly
correct any discrepancies in the amount of SOW Costs incurred and/or shared by
Micron and NTC contrary to that intended by this Schedule.

 

 
Schedule 4
DLI-6195530v3
 
- 31 -

--------------------------------------------------------------------------------

 

Schedule 5
 


 
Pooling Ratios
 
[***]

 
Schedule 5
DLI-6195530v3
 
- 32 -

--------------------------------------------------------------------------------

 

Schedule 6
 


 
Existing Entities as of the Effective Date
 
Micron Existing Entities:
 
[***]
 


 


 
NTC Existing Entities:
 
[***]
 

Schedule 6
DLI-6195530v3
 
- 33 -

--------------------------------------------------------------------------------

 

Schedule 7
 


 
JDP Potential Scope of Product Engineering
 


[***]
 

 
Schedule 7
DLI-6195530v3
 
- 34 -

--------------------------------------------------------------------------------

 

Schedule 8
 


 
Qualification
 
Process Qualification or Design Qualification, as it pertains to any particular
SOW, could be defined in the SOW to include any or all of the following (or
additional things) and likely will be different between Stack DRAM Designs for
Stack DRAM Modules and Stack DRAM Products:


I.
Process Qualification:

 
 
A.
Method:

 
[***]
 
 
B.
Tests that could be performed include: [***]

 
II.
Design Qualification:

 
 
A.
Method:

 
[***]
 
 
B.
Measurements that could be taken include: [***]

 

 
Schedule 8
DLI-6195530v3
 
- 35 -

--------------------------------------------------------------------------------

 

Schedule 9
 


 
Process SOW Documentation and Deliverables
 


Documentation and deliverables in an SOW could include some or all of the
following (or additional things):


[***]
 



 
Schedule 9
DLI-6195530v3
 
- 36 -

--------------------------------------------------------------------------------

 

Schedule 10


Example Staged Process Flow for Technology Transfer


[***]
 




Schedule 10
DLI-6195530v3
- 37 -


--------------------------------------------------------------------------------

